Title: John Adams to John Quincy Adams, 2 December 1794
From: Adams, John
To: Adams, John Quincy


          
            My dear Son
            Philadelphia Decr 2. 1794
          
          Holland, according to our latest Accounts from Europe, may so very possibly have been overrun by the French that it is uncertain where this Letter will find you. As you have a French Tongue in your head, and received a Part of your Education in France, I Should be under no Apprehensions, of your receiving any uncivil Treatment if you were to be wholly among the French, especially as you are a Citizen a Republican and an American. If indeed that Country should be conquered, or if it should become an Ally like Geneva and a new form of Government instituted, all you can do will be to write home and wait for further Orders from The President. I am not however of Opinion that either of these Cases will be reallized.
          Your rising Reputation at the Bar, your admired Writings, upon occasional Subjects of great Importance, and your political Influence among the younger Gentlemen of Boston sometimes make me regret your Promotion, and the Loss of your Society to me and to

your Mother, are additional Circumstances of a disagreable Nature. On the other side, your Appointment is respectable and you see Europe again at the most interesting Period of its History.
          Our Army under Wayne has beat the Indians, and The Militia under Governor Lee, have Subdued the Insurgents, a miserable though numerous rabble of Irish & Scotch Emigrants and Redemptioners, chiefly imported Since 1783. The good Members of Congress are generally reelected, and some who were not so good have been left out.
          Your Mother and all your Friends are as well as when you left Us. Your Uncle, who was also to you for sometime a Preceptor and instead of a Father, went off Suddenly and left a Widow and Children in Distress. I must assist them as much as I can. They have deserved it by their Kindness to me and mine upon all Occasions.
          Charles has passed his Examination with honour and is now a Barrister—or Councillor, and if a premature Marriage should not injure him, in a good Way.
          The Duke de Liancourt is arrived here in the Pigou, and as it is reported in a very destitute Condition.
          It is difficult to find opportunities to send you the News papers: but I will seek as many as I can.
          Mr Greenleaf is soon to embark and will be able to give you all Information
          With a tender Affection as well as great / Esteem I am, my Dear son / your
          
            John Adams
          
        